Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In Claim 1, Line 52 after “Y2” and before “Y3”, delete “and” and insert “or”.
	
In Claim 1, Line 52 after “, and”, delete “the rest is” and insert “the remaining of Y2 or Y3 is”.
	In Claim 8, Line 2, after “claim 1”, and before “the” insert “wherein”.

In Claim 13, Line 43 after “Y2” and before “is”, delete “and Y6” and insert “or Y3”.

	In Claim 13, Line 44, before “is” delete “rest” and insert “the remaining of Y2 or Y3”.

Authorization for this examiner’s amendment was given in a telephone interview with Justin Ehresmann on 5/2/2022.





Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Hatakeyama et al (US 2018/0069182) for the following reasons:

Regarding claims 1 and 13, Hatakeyama et al discloses an organic light emitting device comprising the following compound:

    PNG
    media_image1.png
    432
    463
    media_image1.png
    Greyscale
.
This compound corresponds to Formula (1-2) recited in claims  1 and 13, where the integer b is one (1). Claims 1 and 13 recite that Z is B or N and when Z is B  and c is one (1) at least one of Y2 or Y3 is BR6 and the remaining of Y2 and Y3 are NR7 or S. Thus, it is noted that in the compound of the reference the recited integer c is always one (1) and Y2 and Y3 are O and not both BR6 or one of BR6 and one of NR7 or S. Accordingly, the reference does not disclose or suggest the compound as recited in claims 1 and 13. Furthermore, the reference does not disclose or suggest a compound given by Formula (1-1) as recited in claims 1 and 13.

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767